                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                  AT CHATTANOOGA


 UNITED STATES OF AMERICA                          )
                                                   )       Case No. 1:19-cr-0139-CLC-SKL-02
 v.                                                )
                                                   )
 ANTHONY BRETT BANKS                               )

                                          ORDER

         Magistrate Judge Susan K. Lee filed a report and recommendation recommending the

  Court: (1) grant Defendant’s motion to withdraw his not-guilty plea to Count Eight and Count

  Nine of the nine-count Superseding Indictment; (2) accept Defendant’s plea of guilty to Count

  Eight and Count Nine of the Superseding Indictment; (3) adjudicate Defendant guilty of the

  charges set forth in Count Eight and Count Nine of the Superseding Indictment; (4) defer a

  decision on whether to accept the amended plea agreement until sentencing; and (5) find

  Defendant shall remain in custody until sentencing in this matter. (Doc. 103.) Neither party

  filed a timely objection to the report and recommendation. After reviewing the record, the

  Court agrees with the magistrate judge’s report and recommendation. Accordingly, the Court

  ACCEPTS and ADOPTS the magistrate judge’s report and recommendation (Doc. 103).

  pursuant to 28 U.S.C. § 636(b)(1) and ORDERS as follows:

        (1) Defendant’s motion to withdraw his not-guilty plea to Count Eight and Count Nine of

           the Superseding Indictment is GRANTED;

        (2) Defendant’s plea of guilty to Count Eight and Count Nine of the Superseding

           Indictment is ACCEPTED;

        (3) Defendant is hereby ADJUDGED guilty of the charges set forth in Count Eight and

           Count Nine of the Superseding Indictment;



Case 1:19-cr-00139-CLC-SKL Document 104 Filed 11/17/20 Page 1 of 3 PageID #: 633
       (4) A decision on whether to accept the amended plea agreement is DEFERRED until

          sentencing; and

       (5) Defendant SHALL REMAIN in custody until sentencing in this matter which is

          scheduled to take place on March 3, 2021 at 2:00 p.m. [EASTERN] before the

          Honorable Curtis L. Collier.

       SO ORDERED.

       ENTER:

                                                  /s/
                                                  CURTIS L. COLLIER
                                                  UNITED STATES DISTRICT JUDGE




Case 1:19-cr-00139-CLC-SKL Document 104 Filed 11/17/20 Page 2 of 3 PageID #: 634
                                     2




Case 1:19-cr-00139-CLC-SKL Document 104 Filed 11/17/20 Page 3 of 3 PageID #: 635
